           IN THE DISTRICT COURT OF THE UNITED STATES
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

TONY JAMES LEFLORE,       )
                          )
         Petitioner,      )
                          )
    v.                    )                  Civil Action No. 2:17cv393-AKK
                          )                             (WO)
UNITED STATES OF AMERICA, )
                          )
         Respondent.      )

                                     ORDER

      Before the court is Petitioner’s motion for rehearing or reconsideration, doc.

46. Petitioner seeks reconsideration of this court’s order, doc. 44, denying

Petitioner’s motion for leave to file an interlocutory appeal, doc. 43, from the

Magistrate Judge’s order of January 14, 2019, doc. 41, denying Petitioner’s motion

to correct clear error or prevent a manifest injustice, doc. 40. In his motion to

correct clear error or prevent a manifest injustice, doc. 40, Petitioner maintained

that the Magistrate Judge erred by failing to construe his motion to compel, doc.

36, and his motion to rehear, doc. 38, as motions for partial summary judgment in

this § 2255 action. With one exception, Petitioner’s pending motion for rehearing

or reconsideration, doc. 46, presents arguments this court has already considered

and rejected.




                                         1
      Petitioner states that, in the Magistrate Judge’s January 14, 2019 order, doc.

41, the Magistrate Judge refers to and relies upon a “fictitious document,” an order

of procedure purportedly entered by the court on June 6, 2017. See doc. 46 at 3-7.

Petitioner states that no such order of procedure was entered by the court.

Petitioner is correct insofar as the Magistrate Judge’s order of January 14, 2019

incorrectly refers to the entry date of the order of procedure as June 6, 2017. See

doc. 41 at 1. The court actually entered the order of procedure on June 21, 2017.

Critically, however, the Magistrate Judge referred to the order of procedure by its

correct docket number, doc. 4, and also correctly represented what the order of

procedure held. See doc. 41 at 1 (noting that “this court advised the parties that ‘no

motion for summary judgment, motion to dismiss or any other dispositive motions

addressed to the motion to vacate may be filed by any party without permission of

the court’ and that ‘[i]f any pleading denominated as a motion for summary

judgment, motion to dismiss or other dispositive motion is sent to the court, the

court shall not file or otherwise treat the pleading as a dispositive motion until and

unless further order of the court.’ Doc. # 4 at 3–4.”).

      The citation to the incorrect entry date of the order of procedure does not

vitiate the language of the order of procedure or affect the legal conclusions in the

Magistrate Judge’s January 14, 2019 order denying Petitioner’s motion to correct

clear error or prevent a manifest injustice. As this court found in its order of


                                           2
February 8, 2019, the Magistrate Judge’s January 14, 2019 order denying

Petitioner’s motion involves no controlling issue of law on which there is

substantial ground for difference of opinion, and an immediate appeal would not

materially advance the ultimate termination of the litigation in this case. Doc. 44 at

1; see 28 U.S.C. § 1292(b). Petitioner has not shown that reconsideration of his

motion for leave to file an interlocutory appeal is warranted. Accordingly, it is

ORDERED that the motion for rehearing or reconsideration, doc. 46, is DENIED.

      DONE the 6th day of May, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          3
